499 Pa. 59 (1982)
451 A.2d 443
BURNHAM COAL COMPANY, a Pennsylvania corporation; and Twilight Industries, a division of U.S. Natural Resources, Inc., Appellants,
v.
PBS COALS, INC., a Pennsylvania corporation; and the Commonwealth of Pennsylvania, Department of Environmental Resources.
Supreme Court of Pennsylvania.
Argued September 21, 1982.
Decided October 29, 1982.
Henry McC. Ingram, Thomas C. Reed, Kevin J. McKeon, Rose, Schmidt, Dixon & Hasley, Pittsburgh, for appellants.
Donald T. Dulac, Jr., Charles B. Watkins, Pittsburgh, for PBS Coals, Inc.
Donald A. Brown, Asst. Counsel, Dept. of Environmental Resources, Harrisburg, for Commonwealth of Pennsylvania, Dept. of Environmental Resources.
Before O'BRIEN, C.J., and ROBERTS, NIX, LARSEN, FLAHERTY, McDERMOTT and HUTCHINSON, JJ.


*60 ORDER
PER CURIAM:
Order affirmed, 65 Pa.Cmwlth. 86, 442 A.2d 3.